Name: Commission Implementing Decision (EU) 2018/662 of 27 April 2018 designating the European Union reference laboratory for avian influenza and Newcastle disease and amending Annex VII to Council Directive 2005/94/EC (notified under document C(2018) 2459) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: Europe;  agricultural activity;  agricultural policy;  health;  regions of EU Member States
 Date Published: 2018-04-30

 30.4.2018 EN Official Journal of the European Union L 110/134 COMMISSION IMPLEMENTING DECISION (EU) 2018/662 of 27 April 2018 designating the European Union reference laboratory for avian influenza and Newcastle disease and amending Annex VII to Council Directive 2005/94/EC (notified under document C(2018) 2459) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease (1), and in particular Article 15(1) thereof, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (2), and in particular Article 63(2) thereof, Whereas: (1) Directive 92/66/EEC (*1) lays down the minimum control measures to be applied in the event of an outbreak of Newcastle disease in poultry, racing pigeons and other birds kept in captivity. Article 15 of that Directive provides for the designation of a European Union reference laboratory for Newcastle disease in order to carry out the functions and duties provided for in that Article. (2) Directive 2005/94/EC lays down certain preventive measures relating to the surveillance and the early detection of avian influenza and the minimum control measures to be applied in the event of an outbreak of avian influenza in poultry or other captive birds. Article 51(1) of that Directive provides that the laboratory named in Annex VII(1) thereto is to be the European Union reference laboratory for avian influenza and it is to carry out the functions and duties listed in Annex VII(2) thereto. (3) As a consequence of the United Kingdom's notification in accordance with Article 50 of the Treaty on European Union, the European Union reference laboratories for avian influenza and Newcastle disease, currently designated in accordance with Directives 92/66/EEC and 2005/94/EC will have to discontinue their functions and duties as the European Union reference laboratories for those two diseases. (4) Taking into account the very similar disease expression, diagnostic techniques and required expertise and equipment of avian influenza and Newcastle disease, it is appropriate to designate one European Union reference laboratory for both diseases. (5) In order to avoid any disruption of the activities of the European Union reference laboratory for avian influenza and Newcastle disease, and to allow the newly designated laboratory sufficient time to become fully operational in its new functions and duties, it is appropriate that the measures provided for in this Decision apply as from 1 January 2019. (6) The Commission, in close collaboration with the Member States, has carried out a call for the selection and designation of the European Union reference laboratory for avian influenza and Newcastle disease, taking into account the criteria of the technical and scientific competence of the laboratory and the expertise of its staff. (7) Following the completion of the selection procedure, the successful laboratory, the Istituto Zooprofilattico Sperimentale delle Venezie (IZSVe), Legnaro, Italy, should be designated as the European Union reference laboratory for avian influenza and Newcastle disease for an undetermined period starting on 1 January 2019. (8) The measures provided for in this Implementing Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Istituto Zooprofilattico Sperimentale delle Venezie (IZSVe), Legnaro, Italy, is hereby designated as the European Union reference laboratory for avian influenza and Newcastle disease. Article 2 In Annex VII to Directive 2005/94/EC, point 1 is replaced by the following: 1. The European Union reference laboratory for avian influenza is: Istituto Zooprofilattico Sperimentale delle Venezie (IZSVe), Legnaro, Italy. Article 3 This Decision shall apply from 1 January 2019. Article 4 This Decision is addressed to the Member States. Done at Brussels, 27 April 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 260, 5.9.1992, p. 1. (2) OJ L 10, 14.1.2006, p. 16. (*1) Council Directive 92/66/EEC is currently in the process of being aligned with the TFEU and Regulation (EU) 2017/625 of the European Parliament and of the Council (OJ L 95, 7.4.2017, p. 1) on official controls.